NUMBER 13-11-00377-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                 IN RE PLATINUM ENERGY RESOURCES, INC.


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                  Before Justices Benavides, Vela, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Platinum Energy Resources, Inc., filed a petition for writ of mandamus

and an “Emergency Motion to Stay Case Pending Mandamus” in the above cause on

June 15, 2011.       The Court granted the emergency motion, ordered all trial court

proceedings to be stayed, and requested that the real parties in interest, Robert L.

Kovar Services LLC, Robert L. Kovar, and Kovar Mineral Partners, by and through

counsel, file a response to the petition for writ of mandamus. On June 30, 2011, the

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
real parties in interest filed their response to the petition to the petition for writ of

mandamus. On July 11, 2011, relator filed a reply to the real parties’ response and a

supplemental appendix.      Compare TEX. R. APP. P. 52.3(k) (delineating the required

contents for the appendix to an original proceeding), with TEX. R. APP. P. 52.7

(delineating the required contents for the record in an original proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus, the response, and the reply, is of the opinion that relator has not shown

itself entitled to the relief sought. Accordingly, the stay previously imposed by this Court

is LIFTED.    See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). The petition for

writ of mandamus is DENIED. See id. 52.8(a).



                                                                PER CURIAM

Delivered and filed this
18th day of July, 2011.




                                                 2